Citation Nr: 1455850	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  05-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from June 1966 to February 1979.  The record also shows subsequent periods of active and inactive duty training as well as a period of active duty from September 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1999, July 2002, and April 2004 decisions by the RO which in part, denied service connection for the remaining issues currently on appeal. 

In October 2008, a hearing was held at the RO before the undersigned member of the Board.  In October 2009 and September 2012, the Board remanded this case.  In November 2013, the Board denied entitlement to a TDIU.

The Veteran appealed that matter in the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a July 2013 Order, vacated the Board's November 2013 decision as to the issue of the denial of a TDIU and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND


Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the schedular criteria during the entire appeal period.  

Pursuant to the JMR, it is unclear if he was unemployed during the entire appeal period.  Moreover, it is unclear if he was capable of employment during the appeal period.  In February 2003, a claim for a TDIU was received from the Veteran.  At that time, he listed his last date of employment as 1999 in one part of his claim, but also reported that he was last employed in February 2000.  

The record shows that following the Veteran's two motor vehicle accidents (MVAs), and in particular the second MVA, the Veteran had difficulty with employment due to physical impairment as well as cognitive and psychiatric deficits.  The Social Security Administration (SSA) determined that he was unemployable based on residuals of the second accident.  However, these accidents pre-dated the Veteran's claim for a TDIU (made in February 2003) by many years and the Veteran was subsequently employed.  

In later VA assessments, such as his March 2008 psychiatric evaluation, the Veteran reported that he was retired.  Nonetheless, it was noted that the Veteran's symptoms were not severe enough to interfere with occupational functioning. 

The Veteran has been further inconsistent when reporting his employment dates, at times indicating that he last worked in the late 1990's and at other times, in the 2000's, and more recently, he has been employed full-time.  A June 2011 evaluation showed that the Veteran was working.  It was confirmed that the Veteran was able to work, but not perform physically demanding activities.  The Veteran was again examined in September 2012.  A review of that report showed that the Veteran may have been unemployed from sometime in 1998 until June 2010.  However, more recently, he had been employed until May 2012.  However, the Veteran reported during his hand examination that although he had pain when using a keyboard, he was not prevented from working.  Further, both the psychiatric and physical disability examiners opined that the Veteran was employable.  The psychiatric examiner stated that his current symptoms were not severe enough to prevent the Veteran from functioning at his recent occupation.  The other examiner stated that his disabilities had been stable, that is, at the same basic disability status as when he was employed full-time at the time of the June 2011 examination.

The JMR acknowledges that there is some indication of record that the Veteran has worked full-time since 2010, but also that he was unemployed from sometime in 1998 until June 2010.  The JMR indicated that since it appears that the Veteran was unemployed for portions of his appeal period, VA should consider whether the Veteran is entitled to the assignment of a temporary TDIU rating pursuant to VAOPGCPREC 5-2005, considering the factors such as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and his annual income from employment, if any.  In addition, if employed during portions of his appeal period, the JMR noted that the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income [ ]."  Other factors to be considered in determining whether a Veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. 5 Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1. 326, 331-332 (1991).  In Gleicher v. Derwinski, 2. 26 (1991), the Court held that that the Board provides an inadequate statement of reasons or bases where it "merely allude[s] to educational and occupational history" as this "in no way relate[s] these factors to the disabilities of the Appellant" and that a conclusion premised upon these factors improperly shifts the burden to the Appellant to prove he cannot get work.  Id. at 28.  

The record as it stands requires additional development by way of clarification from the Veteran regarding his educational and work histories.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit explanation and documentation of his education history as well as his work history.  The Veteran should clarify the nature of all of his jobs, identify the employers, and indicate the annual salary for each job.  He should clearly set forth any periods of employment/unemployment with supporting documentation to show that he was or was not gainfully employed, such as his copies of his tax returns, pay stubs, unemployment assistance records, and/or letters from employers, or other pertinent documentation in support of his claim for a TDIU.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



